Case 4:20-cv-00181-DPM Document 30 Filed 08/11/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

CHIARA SMITH PLAINTIFF
Vv. No. 4:20-cv-181-DPM

STEVE BARNHILL; LESLIE BARNHILL;
BRIAN BACHER; and TGB GLORY, LLC
d/b/a Barnhill’s Buffet DEFENDANTS
JUDGMENT
Smith’s complaint is dismissed without prejudice on the
condition that, if Smith refiles her case, the defendants named here may

seek immediate payment of costs expended in this case (including

attorney’s fees) that were lost and will be unsalvageable in another case.

f sR
SPV pod J
D.P. Marshall Jr.
United States District Judge

 

/¢ Avy vor ADR |

 
